WINCH, J.
The plaintiff in error brought an action in the common pleas court against defendant in error to recover under the statute money claimed to have been lost at gambling; he recovered a verdict upon which judgment was entered for $50, which he asks us to set aside as against the weight of the evidence. We have read all the evidence in the case, and if we are to believe plaintiff’s witnesses, he should have recovered several hundred dollars; if we are to believe defendant’s witnesses, there should have been a verdict for defendant, as he claims plaintiff was indebted to him in the sum of $50; there is no middle ground. Such being the case, it is apparent that the jury absolutely disregarded the evidence in arriving at its conclusion. Whether there was a “guessing match” in the jury-room, as claimed by counsel for plaintiff in error, we do not know; but it is apparent that the verdict is not sustained by the evidence and for that season it is set aside.
Judgment reversed.
Hale and Maxvin, JJ., concur.